El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Presentada al Registro de la Propiedad de Guayama cierta escritura de cancelación, el registrador denegó la ins-cripción “porque los poderes que se insertan en dicho do-cumento en su parte pertinente o sustancial son insuficien-tes para cancelar.”
En la escritura de cancelación el recurrente comparece como apoderado de Hipólito y Rosario Rubio y Gavira con-firiéndoles tal representación separadamente, pero en térmi-nos más o menos idénticos.
La cláusula del poder otorgado por Hipólito Rubio lee así:
“Concurre a este acto (Hipólito Rubio Gavira) con el carácter de heredero de su padre don Antonio Rubio y Ruiz que falleció en Sevilla en veinte y ocho de Noviembre de mil novecientos diez y ocho, que confiere poder tan amplio, firme, especial y bastante cuanto por ley se requiera y sea necesario a favor de don Francisco de Diego, mayor de edad, industrial y vecino de Puerto Rico, para que cobre cuantas cantidades le corresponda percibir como tal heredero de su *327dicbo padre, bien por razón de rentas, intereses o por-: cualquier, con-cepto, dando de todo ello cuantos documentos, recibos o cartas dé pago se le exijan con tal fin y para que administre y arriende los bienes de su dicbo finado padre, pues el poder qué necesite el apo-derado nombrado asimismo le da y confiere sin ninguna limitación.”
El recurrente sostiene que la autoridad que le concede el poder a recibir cantidades. por rentas o cualquier con-cepto y otorgar para ello cuantos documentos, recibos y cartas de pago se le exijan son frases suficientes para en-tender comprendida en ellos la facultad de cancelar hipote-cas. Siguiendo la argumentación del recurrente se puede ver que bay que darle una interpretación extensiva al po-der, contrario a la doctrina establecida que debe hacerse restrictivamente, para decir que contiene autorización para cancelar hipotecas. El admite que el poder pudo ser más claro, demostrándose que no hay una facultad expresa para cancelar. El artículo 1615 del Código Civil en su párrafo segundo, dispone que “para transigir, enajenar, hipotecar o ejecutar cualquier acto de riguroso dominio, se necesita mandato expreso,” y se tiene repetidamente resuelto tanto por esta Corte Suprema como por las autoridades españolas que la concelación de un crédito hipotecario entraña una verdadera enajenación y no puede-otorgarse mediante poder, sin mandato expreso. Benítez v. El Registrador, 17 D.P.R. 237; Santini v. El Registrador, 23 D.P.R. 331. En estos casos los poderes que fueron interpretados están redactados en términos más o menos parecidos-a los que son objeto de este recurso.
La definición, por otra parte, de “carta de pago,” que cita el recurrente de la Enciclopedia Jurídica de Francisco Seix (tomo 5, p. 570), no envuelve la cancelación de hipo-tecas. En relación con el registro se exige algo más: se ha de consentir por el acreedor la cancelación del gravamen en el registro, y así lo explican claramente las siguientes citas:
“Si en la escritura de poder otorgada a favor de determinada *328persona se confiere a ésta, entre otras facultades, la de otorgar reci-bos y cartas de pago de las cantidades que cobrare por préstamo, pero no la de consentir en la cancelación de derechos reales, y el apoderado otorga una escritura con el objeto de cancelar una hipo-teca, es evidente que ésta no puede ser inscrita sin traspasar los lí-mites del poder y contravenir a lo que dispone el art. 82 de la ley, puesto que la Dirección general ha declarado en repetidas resolu-ciones, que la facultad de cobrar créditos y extender recibos es dis-tinta de la de consentir en la cancelación de asientos extendidos en libros del Registro, toda vez que la ley Hipotecaria exige para tal cancelación, no sólo que se haya extinguido el derecho inscrito, sino que se decrete judicialmente o consienta en ella la persona a cuyo favor se hubiere hecho la inscripción o anotación. (Res. de 19 Julio 1879.)
' “Según doctrina constante de la Dirección general, como deri-vada de los principios establecidos en la legislación hipotecaria, los actos o contratos en virtud de los cuales se extinguen o cancelan de-rechos reales inscritos, importan tanto como una verdadera enaje-nación y deben distinguirse de aquellos que hacen referencia a la cobranza de créditos y a la extensión de los oportunos recibos, pues entre las facultades de los administradores y usufructuarios no se comprende la de enajenar bienes raíces y derechos reales. (Res. de 22 de Septiembre 1879.)
« * * * * # *
“La doctrina sentada en Resolución de 19 de Julio de 1879 re-ferente al caso en que el apoderado, que no había sido investido por su poderdante más que de la facultad de otorgar recibos y cartas de pago de las cantidades que cobrase por préstamo, no está autorizado para cancelar una hipoteca constituida a favor de su principal, es por razón de identidad aplicable al mismo caso en que se decide clara y concretamente que la facultad de cobrar créditos y extender recibos es distinta a la de consentir en la cancelación de asientos ex-tendidos en los libros de Registro, toda vez que la ley Hipotecaria exige para tal cancelación, no sólo que se haya extinguido el derecho inscrito, sino que consienta en ella la persona a cuyo favor se hu-biese hecho la inscripción. (Rés. de 24 Septiembre 1891.)” Odrio-zola, Diccionario de Jurisprudencia Hipotecaria, págs. 906 y 909.

Por todo lo expuesto debe confirmarse la nota recurrida.